Citation Nr: 0005765	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  99-25 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from May 24, 
1994.  

2.  Whether a statement received from the veteran at the 
regional office (RO) on October 2, 1995, constituted a notice 
of disagreement with the rating for PTSD assigned by a 
December 19, 1994, rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from November 1944 
to August 1946.  

On a VA Form 9 (Appeal to Board of Veterans' Appeals) which 
was received at the RO in November 1999, the veteran 
requested a personal hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).  A complete and thorough 
review of the claims folder indicates that the veteran has 
not been afforded such a hearing.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.700(a) (1999).  Accordingly, the case 
is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he is 
informed, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


